Title: James Oldham to Thomas Jefferson, 11 October 1814
From: Oldham, James
To: Jefferson, Thomas


          Deare Sir Richmond  October 11th 1814.
          youre Letter of the 27 Ultimo was duly Receved. I have examened Richmond thruoute and there is not A Pane of glass lerger than 9 I. by 11 I in the Town. understanding there was A Probebility of Some in Peters-burge, I rote to Mr Frederick Y. Roddy who Informs me there is none to be Purchas’d
          A Mr Foulke of Richmond sets oute for Baltimore this day and is well acquanted with the manegers of the Glass-workes there, has Promised me to have the Glass cut and Sent on to Richmond by the first convayance; I consulted Mr Gibson and he wos of the opinion that it wos the only way to get it.
          With Grate Respect  I am Sir your Obt SevtJ, Oldham
        